Citation Nr: 0720812	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-40 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for a right knee 
disability. 

2.  Entitlement to service connection for depression. 

3.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
hypertension. 

4.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
right thumb deformity. 


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to August 
1973. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for a medial collateral strain of the right 
knee, service connection for depression, and petitions to 
reopen final disallowed claims for service connection for 
hypertension and for a right thumb deformity. 

The veteran testified before the Board by videoconference 
from the RO in December 2006.

The claim for service connection for a right thumb deformity 
is reopened in this decision and is addressed in the remand 
attached to this decision.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
daily pain with tenderness on palpation, flare-up pain, and 
infrequent "locking."  The veteran takes medication for 
pain and uses a cane to prevent falls.  Range of motion is to 
130 degrees flexion with pain beginning at 115 degrees.  
There is no instability, subluxation, dislocation of 
cartilage, ankylosis, fracture, or degenerative arthritis.  

2.  The veteran's depression, psychotic, and post-traumatic 
stress disorders first manifested many years after service 
and are not related to any aspect of service or to a service-
connected right knee disability. 

3.  In November 1973, the RO denied service connection for 
hypertension.  The veteran did not express disagreement 
within one year, and the decision became final. 

4.  Hearing testimony and medical evidence received since the 
last final disallowance of the claim, although new, are not 
material to the reason for the previous denial and do not 
raise a reasonable possibility of substantiating the claim 
for service connection for hypertension. 

5.  In November 1973, the RO denied service connection for a 
right thumb deformity.  The veteran did not express 
disagreement within one year, and the decision became final. 

6.  Hearing testimony and medical evidence received since the 
last final disallowance of the claim is new and material to 
the reason for the previous denial and raises a reasonable 
possibility of substantiating the claim for service 
connection for a right thumb deformity. 

 
CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a right knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5003, 5010, 5257, 5258, 5260, 
5261 (2006). 

2.  The criteria for service connection for depression have 
not been met.  38 U.S.C.A. § 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.310 (2006). 

3.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for 
hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 19.118 (1973); 38 C.F.R. § 3.156(a) (2006).

4.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for a right 
thumb deformity.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 19.118 (1973); 38 C.F.R. § 3.156(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2005 and March 
2006; a rating decision in May 2005; and a statement of the 
case in September 2005.   These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2006 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

Right Knee Disability

The veteran contends that his service-connected right knee 
disability is more severe, and he seeks a higher rating.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.   See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Disability of the knee may be rated on the basis of 
limitation of motion.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted where flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  A 10 percent rating is warranted when 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted where extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5261.  The normal range of knee motion 
for VA purposes is from zero degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II (2006).

Recurrent subluxation or lateral instability of a knee is 
rated 10 percent when slight, and 20 percent when moderate.  
38 C.F.R. § 4.71a, DC 5257.  Dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint warrants a 20 percent rating.  38 C.F.R. § 
4.71a, DC 5258.  

Degenerative or traumatic arthritis, genu recurvatum, 
ankylosis, and impairment of the tibia and fibula are not 
indicated in this case.  Thus, those particular criteria do 
not apply.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5256, 5258, 
5259, 5262, 5263 (2006).  X-rays in April 2005 showed no 
arthritis.

The veteran injured his right knee in Air Force recruit 
training in July 1973 when he was accidentally kicked in the 
knee by another trainee.  A military examiner noted some 
crepitation in the patella, diagnosed medial meniscus pain, 
and prescribed cold compresses and rest.  Follow-up 
examinations eight days later noted that the pain was 
resolved.  However, several weeks after the injury another 
examiner noted that the veteran had returned to the clinic on 
numerous occasions with knee pain.  The veteran was 
discharged from the Air Force after approximately six weeks 
of service for non-medical reasons.  An August 1973 discharge 
physical medical history questionnaire showed that the 
veteran reported painful joints, but a clinical examination 
report is not in the claims file.  In October 1973, a VA 
orthopedic physician noted no swelling, instability, or 
limitation of motion.  X-rays were negative.  The physician 
noted that there was no pathology to explain the persistent 
pain and diagnosed a mild medial collateral strain.  

For the next thirty years, the veteran continued to 
experience right knee aching, occasional swelling, and a 
grinding sensation.  However, VA and private examinations in 
April 1976, December 1979, April 1980, August 1980, and 
September 1996 failed to show any pathology for the symptoms.  
One physician diagnosed patella chondromalacia and 
recommended weight loss and exercise.  One physician noted no 
knee instability but diagnosed "instability secondary to 
quadricep atrophy."  Another physician noted an episode of 
prepatella bursitis that resolved with medication.   

In July 2004, a physician at a private internal medicine 
clinic noted the veteran's reports of aching pain in his 
right knee.  The physician noted a stable gait with no 
neurological deficits and he prescribed medication for pain.  
In September 2004, a VA primary care examiner conducted a new 
patient evaluation and noted a history of joint pain and 
gout.  However, the examiner noted no tenderness, swelling, 
crepitation, or limitation of motion of any extremity joints.  

In April 2005, a VA examiner noted the veteran's reports of 
service as a personnel specialist in the Army and Air Force 
and that he injured his knee after being knocked down a 
flight of stairs.  The veteran reported that his right knee 
pain had been increasing in the previous two years, and 
included weakness, swelling, popping, and infrequent episodes 
of "locking" causing some imbalance.  He used a cane and 
brace for support and reported pain flare-ups once per month 
that he treated with ice, rest, and anti-inflammatory 
medication.  The examiner noted tenderness to palpation over 
the lateral joint line and mild effusion but no obvious 
deformities.  Range of motion was from 0 degrees extension to 
130 degrees flexion with pain at 115 degrees.  The examiner 
was unable to estimate the effect of pain, repetitive motion, 
or extended standing on further limitation of function.  
There was no instability, subluxation, or neurological 
deficits.  The examiner noted that the veteran walked with an 
antalgic gait on the right.  X-rays showed no fractures, 
dislocations, or degenerative arthritis.  The examiner 
diagnosed right knee pain without noting any supporting 
pathology.  He also noted that it was highly unlikely that 
the accident in service was the cause of the veteran's 
current condition. 

VA outpatient treatment records in May 2005 and December 2005 
show no symptoms, diagnosis, or treatment for right knee 
pain.  In December 2005, the veteran's private physician 
noted knee pain and arthritis as on-going problems and 
continued to prescribe pain medication.  However, his 
clinical report showed that the veteran had no current pain 
symptoms, and there were no clinical tests, observations, or 
rationale to support the diagnoses. 

In his December 2006 hearing, the veteran stated that he 
injured his knee in service when he was pushed down stairs 
during a drill.  He stated that he now experienced daily knee 
pain and swelling and used a cane about 90 percent of the 
time.  He also stated that his knee "locked" once or twice 
a month and that he was unable to walk long distances.  

The Board concludes that a compensable rating for a right 
knee disability is not warranted because range of motion is 
not limited to less than 45 degrees, and the clinical 
examinations found no instability, subluxation, or dislocated 
cartilage.  Although the Board acknowledges the veteran's 
reports of daily knee pain, swelling, infrequent "locking," 
and difficulty walking, no medical provider since his injury 
in 1973 has noted any pathology to explain the cause of the 
condition and none have observed more than mild crepitation 
and tenderness over the knee area.  Except for prescriptions 
for over-the-counter pain medication, the veteran received no 
regular treatment, therapy, or recommendations for surgery.  
The need for support devices has not been recommended by any 
medical provider.  Functional deficits of occasional 
imbalance and inability to walk extended distances are not 
supported by adequate pathology.  The Board also finds that 
separate ratings are not warranted for limitation of 
extension or instability because neither is shown by the 
evidence of record.  The most recent VA examination found he 
was capable of 0 degrees extension and found no instability 
or subluxation.

The Board also finds that referral for consideration of an 
extraschedular rating is not warranted because the condition 
does not present such an exceptional or unusual disability 
picture with factors such as marked interference with 
employment or frequent hospitalization as to render the 
schedular standards impractical.  38 C.F.R. § 3.321.  

The weight of the credible evidence demonstrates that the 
veteran's current right knee pain does not warrant a 
compensable rating.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Depression

The veteran contends that his psychiatric disorders were 
caused by traumatic events in service, or alternatively, that 
they are secondary to a service-connected right knee 
disability. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247 (1999); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Such determination is based on an analysis 
of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including psychoses).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation; compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995)

Service medical records are silent for any symptoms, 
treatment, or diagnoses for any psychiatric disorders.  

In December 2005, a VA psychologist conducted a screening 
interview of the veteran.  He noted the veteran's reports of 
having received treatment for depression, but the medical 
provider was not identified.  The veteran reported that his 
son was killed in a fire in 1999.  He also reported that he 
had been injured in Vietnam when he was pushed down a 
stairway during an air raid.  The examiner noted the 
veteran's reports of symptoms of sleeplessness, irritability, 
isolation, grief, and passive thoughts of suicide in the 
past.  The examiner noted a constricted affect but normal 
thought processes with no psychoses or current suicidal 
ideations.  He diagnosed dysthymic disorder and stated that 
it was unclear if the veteran's mood difficulties started 
with the death of his son.  One week later, the veteran's 
private internal medicine physician noted depression as an 
on-going problem and prescribed anti-depressive medications.  
However, he did not perform any psychiatric evaluations.  

The veteran received follow-up VA treatment for depression in 
February 2006 and March 2006.  Examiners noted that his 
symptoms were related to the death of his son, subsequent 
loss of his business, and marital tension.  However, in May 
2006, an examiner noted that the veteran reported that while 
serving in Vietnam he had witnessed the accidental death of 
another soldier.  The examiner diagnosed depression, 
psychotic, and post-traumatic stress disorders, and chronic 
unresolved bereavement.  In August 2006, a VA examiner also 
noted that the veteran reported financial difficulties and 
the illness of his spouse as well as continued grief over his 
son's death and flashbacks and nightmares of his military 
experiences.  The examiners prescribed several psychiatric 
medications and scheduled follow-up therapy.  In the 
outpatient treatment records, neither the veteran nor the 
medical examiners noted that his psychiatric condition was 
related to any physical disability.    

In his December 2006 Board hearing, the veteran stated that 
he first had symptoms of depression two years earlier and 
that his VA psychiatric providers told him that his 
depression and post-traumatic stress disorders were related 
to a fall down stairs and knee injury in service in 1973.  
The veteran did not state that the fall occurred in Vietnam.  

The Board concludes that service connection for depression, 
psychotic, and post-traumatic stress disorders is not 
warranted because the disorders first manifested many years 
after service and are not related to service or to his 
service connected right knee disability, or to his service.  
As discussed in the previous section, the veteran did not 
serve in Vietnam but was discharged from active service after 
six weeks at recruit training.  Military records do not 
support the occurrence of the service-related stressors that 
were noted by examiners.  Furthermore, none of the providers 
noted that his psychiatric disorders were related to a 
service-connected knee injury, wherever incurred.  Examiners 
noted many other stressors including the death of his son, 
loss of business, marital, and financial concerns.  

The weight of the credible evidence demonstrates that the 
veteran's current depression and other psychiatric disorders 
first manifested many years after service and are not related 
to his active service or to any other service-connected 
disability.   As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

In an enlistment physical examination in March 1973, a 
military examiner noted the veteran's blood pressure as 
156/88.  In April 1973, a three day blood pressure check 
showed that his pressure was predominantly less than 140/90, 
and a physician noted that the condition was not 
disqualifying and did not diagnose hypertension.  The 
remainder of the service medical records including the 
veteran's discharge medical history questionnaire showed no 
symptoms, treatment, or diagnosis of hypertension.

In October 1973, a VA examiner noted three measurements of 
blood pressure on the same day at or near 176/110 and 
diagnosed essential vascular hypertension.  

In November 1973, the RO denied service connection for 
hypertension because there was no evidence of the disorder in 
service.  Presumptive service connection was not available 
because the veteran served on active duty for less than 90 
days.  38 C.F.R. § 3.307 (1973).  The veteran did not express 
disagreement within one year and the decision became final.  
38 C.F.R. § 19.118 (1973).  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The RO received the 
petition to reopen the claim in May 2004. 

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

Since November 1973, the RO received records of private and 
VA medical examinations in December 1979, September 1996, 
July 2004, and December 2005.  The records show that the 
veteran was diagnosed with hypertension and was prescribed 
medication.  The veteran's private physician noted in July 
2004 that the disease was not well controlled, but noted that 
he was doing well in December 2005.  None of the examiners 
noted that the first manifestation of the disease was in 
service or related to any aspect of service.  

In his December 2006 Board hearing, the veteran restated that 
he was diagnosed with hypertension after discharge in October 
1973 and that subsequent medical records showed that there 
was a relationship of his disease to service.  

The Board concludes that evidence received since November 
1973, although new, is cumulative, does not relate to 
unsubstantiated fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  The new evidence shows that the veteran was diagnosed 
and treated for hypertension starting two months after 
service.  None of the evidence substantiates the claim that 
his disease was incurred in his six weeks of active service 
and no competent medical opinion has been submitted to relate 
the veteran's hypertension to his service.

As no new and material evidence has been submitted since the 
last final disallowance of the claim, the Board must deny the 
petition to reopen the claim for service connection for 
hypertension.  The preponderance of the evidence is against 
this claim, and the "benefit of the doubt" rule is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Thumb Deformity

In the veteran's March 1973 enlistment physical examination, 
an examiner noted that the veteran was unable to completely 
voluntarily extend his right thumb at the interphalangeal 
joint but that the thumb had adequate function.  The examiner 
noted that the condition was the result of trauma as a child 
and was not disqualifying.  The service medical records, 
including the veteran's discharge medical history 
questionnaire, are otherwise silent for any aggravating 
injury of the right thumb.  There is no notation of a thumb 
injury concurrent with treatment for a right knee injury in 
July 1973 or in the October 1973 VA examination.  

In November 1973, the RO denied service connection for a 
deformity of the right thumb because a deformity was noted on 
entry into service and there was no evidence of injury or 
disease in service.  The veteran did not express disagreement 
within one year, and the decision became final. 

Since November 1973, the RO received a September 1996 record 
of private medical treatment in which the examiner noted that 
the veteran experienced soreness of his right thumb and some 
crepitation and limitation of motion.  The RO also received a 
November 2003 letter from the veteran's private physician who 
stated that he had treated the veteran for years, that the 
veteran sustained trauma to his thumb in the Army, and that 
the condition was not a birth defect.  The physician did not 
note a review of the service medical records or the source of 
his information regarding the thumb injury in service.   

In his December 2006 Board hearing, the veteran stated that 
his right thumb deformity was caused by a fall down a 
stairway at the same time he injured his right knee in 
recruit training.  He stated that his private physician told 
him the deformity was not a birth defect but rather a 
fracture that had not been properly treated.  He further 
stated that he was unable to effectively grasp objects such 
as a screwdriver and that his handwriting was poor because of 
the deformity.  

The Board concludes that evidence received since November 
1973, is new, relates to unsubstantiated fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  New evidence showed that the 
veteran was treated for a sore thumb in 1996 and that the 
condition was not a birth defect, but was related to an 
inservice injury.  Despite that no inservice injury is shown 
in the records, the credibility of that medical opinion must 
be presumed for the purpose of determining whether to reopen 
the claim.

As new and material evidence has been submitted since the 
last final disallowance of the claim, the Board must allow 
the petition to reopen the claim for service connection for a 
right thumb deformity.  The claim is reopened and will be 
addressed in the remand attached to this decision.


ORDER

A compensable rating for a right knee disability is denied. 

Service connection for depression is denied. 

The petition to reopen a claim for service connection for 
hypertension is denied.

The petition to reopen a claim for service connection for a 
right thumb deformity is granted and the claim is reopened.  
To that extent only, the claim is allowed.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006).

The Board finds that a VA examination would be useful in this 
case.  A private medical opinion has been submitted 
purporting to show a relationship between the veteran's right 
thumb deformity and his service.  The Board feels that a VA 
examination is needed to clarify this matter.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The review should be 
indicated in the examination report.  
Specifically the examiner should provide 
the following opinion:

Was the veteran's right thumb 
deformity, which was shown on entry 
to active duty, aggravated 
(increased in severity beyond the 
natural progress of the disease) 
during his active duty from July 2, 
1973, to August 20, 1973?

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable period of time for response.  
Thereafter, return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


